98211CV.White,Herman.fgm.ab.dism















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-049-CV

     REDCOM LABORATORIES, INC.,
                                                                                   Appellant
     v.

     FIBER WAVE TELECOM, INC.
     AND BRAZOS BANK,
                                                                                   Appellees
 

From the 249th District Court
Johnson County, Texas
Trial Court # 249-95-98
                                                                                                                

MEMORANDUM OPINION 
                                                                                                               

      Appellant Redcom Laboratories, Inc. has filed a motion to dismiss this appeal.  In relevant
portion, Rule 42.1(a) of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no other party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      Redcom’s motion to dismiss contains a certificate of conference which states that Appellees
do not oppose the motion.  See id. 10.3(a)(2).  Accordingly, this cause is dismissed with costs to
be taxed against Appellant.
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed
Opinion delivered and filed March 4, 1999
Do not publish
See Tex. Dep't Corrections, Inmate Grievances (Inst. Div. January 1988). 
One of the remedies is "correction of records."  Id.  Because Ellis failed to exhaust his
administrative remedies, the court did not abuse its discretion in dismissing his suit.  Pedraza v.
Tibbs, 826 S.W.2d 695, 699 (Tex. App.—Houston [1st Dist.] 1992, writ dism'd w.o.j.).
      We affirm the judgment.
 
                                                                                 BILL VANCE
                                                                                 Justice

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Affirmed
Opinion delivered and filed September 13, 1995
Do not publish